DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-23 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 18, the term “desired” is vague and indefinite as to what is encompassed by the term.  The Examiner suggests deletion of the term to overcome the indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2016/0209722) in combination with Boyd et al. (4,225,216) and Trussell, Jr. (4,272,164).
Wang et al. (2016/0209722) teaches electrochromic devices including an electrochromic layer (EC) and a counter electrode (CE) separated by an ionically conductive and resistive layer (IC) [0006]-[0007].  Wang et al. (2016/0209722) teaches the electrochromic layer (EC) to be tungsten oxide and the counter electrode (CE) to be nickel tungsten oxide with the ionic conductive layer (IC) to be lithium tungstate [0051].  The method includes converting a portion of the stack to an ion conducting region including an electrically insulating and ionically conducting material [0017],[0046],[0050].  Wang et al. (2016/0209722) teaches the ion conducting layer (IC) can be formed by applying the EC and CE layers and then applying lithium onto the CE layer and heating the stacked to create the IC layer.  This heating can include temperatures of 150C-450C in inert Ar atmosphere for 10-30 minutes, then heating for 1-15 minutes under O2 and finally heating the stack in air from 250C-350C for 20-40 min [0066]-[0081].
Wang et al. (2016/0209722) fails to teach polishing and cleaning the TCO coated glass substrate prior to coating the stack.
 Boyd et al. (4,225,216) teaches it is known to polish and clean a substrate prior to applying a coating thereon as it enhances adhesion thereof (col. 2, lines 60-65).
Trussell, Jr. (4,272,164) teaches it is known to polish Indium tin oxide (ITO) to reduce light scattering and haze (col. 3, lines 25-30).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Wang et al. (2016/0209722) process to include a polishing and cleaning step of the transparent conducting oxide (ITO) as evidenced by Boyd et al. (4,225,216) and Trussell, Jr. (4,272,164) with the expectation of improving adhesion of the electrochromic layer as well as reducing haze and light scattering.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Wang et al. (2016/0209722) process to include a polishing/cleaning step of the TCO coated glass substrate as evidenced by Boyd et al. (4,225,216) and Trussell, Jr. (4,272,164) with the expectation of achieving a TCO surface for subsequent coating thereon absent of impurities and/or particles on the layer.  
Regarding claims 2-12, Wang et al. (2016/0209722) teaches heating can include temperatures of 150C-450C in inert Ar atmosphere for 10-30 minutes, then heating for 1-15 minutes under O2 and finally heating the stack in air from 250C-350C for 20-40 min [0066]-[0081]
Regarding claim 13, Wang et al. (2016/0209722) teaches heating can be radiant and include ultraviolet as well [0140].
Regarding claim 14, Wang et al. (2016/0209722) teaches the IC layer to include lithium tungstate [0051].
Regarding claim 15, Wang et al. (2016/0209722) teaches IC layer to have a thickness of 20 nm [0058]
Regarding claims 16-18, Boyd et al. (4,225,216) and Trussell, Jr. (4,272,164) teach improving adhesion of the electrochromic layer as well as reducing haze and light scattering and these steps would reduce roughness and sheet resistance levels.
Regarding claims 19-21, Wang et al. (2016/0209722) teaches the electrochromic layer (EC to be tungsten oxide and the counter electrode to be nickel tungsten oxide with the ionic conductive layer (IC) to be lithium tungstate [0051].  
Regarding claims 22 and 23, Wang et al. (2016/0209722) teaches forming a transparent conductive oxide layer over the counter electrode [0043].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715